DATE 12/8/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      12/9/2015 1:18:54 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk
From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2012-30642

VOLUME                       PAGE                       OR          IMAGE # 67017839

DUE 1/11/2016                                          ATTORNEY08063500

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                                9-11-15

MOTION FOR NEW TRIAL DATE FILED 10/09/2015

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         12/07/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA;

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       DEC 09, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201230642__ PJN> __ TRANS NUM: _________ CURRENT COURT: 311 PUB? _
CASE TYPE: DIVORCE NO CHILDREN              CASE STATUS: DISPOSED (FINAL)
STYLE: KENNEDY, CAROLYN CROSS CLARK       VS CLARK, DONALD RAY
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
2     00008-0001 XPL 08063500 CLARK, DONALD RAY JR               GOFFNEY, GLAD
0     00007-0001 XDF          KENNEDY, CAROLYN CLARK
_     00006-0001 XPL 08063500 CLARK, DONALD RAY SR               GOFFNEY, GLAD
_     00004-0001 XDF 00796005 KENNEDY, CAROLYN CLARK             JONES, SHONDA
_     00003-0001 XPL          CLARK, DONALD RAY                  PRO-SE
_     00003-0001 PXP 08063500 GOFFNEY, GLADYS R.
_     00009-0001 MED 11358080 KESSLER, BRUCE S.
_     00005-0001 MED 99999936 DISPUTE RESOLUTION CENTER

==> (11) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       DEC 09, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201230642__ PJN> __ TRANS NUM: _________ CURRENT COURT: 311 PUB? _
CASE TYPE: DIVORCE NO CHILDREN              CASE STATUS: DISPOSED (FINAL)
STYLE: KENNEDY, CAROLYN CROSS CLARK       VS CLARK, DONALD RAY
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
2     00002-0001 DEF          CLARK, DONALD RAY                  PRO-SE
0     00002-0001 PAD 08063500 GOFFNEY, GLADYS R.
_     00001-0001 PLT 00796005 KENNEDY, CAROLYN CROSS CLARK       JONES, SHONDA




==> (11) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP